DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 14-16, and 18-22 are presented for examination.
Claims 13, 17 have been cancelled.
Claims 1-12, 14-16, and 18-22 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference (WUNDERLICH et al. (US Pub. No.: 2019/0031039 A1: hereinafter “WUNDERLICH”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit”, “a control unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the original specification, filed on 07/15/2018, ¶ [0095], Fig. 5 elements 11-12, recites “…Thus the present application can take the form of hardware embodiments alone, application software embodiments alone, or embodiments combining the application software and hardware aspects…”,          
 Therefore, the nonce word “unit” is a replacement for means and contains supporting structures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of BOWEN, and further in view of WUNDERLICH et al. (US Pub. No.: 2019/0031039 A1: hereinafter “WUNDERLICH”).

          Consider claim 1:
                  Gordon teaches a method of implementing vehicle automatic payment (See Gordon, e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs) of Abstract, ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), comprising: controlling (e.g., an autonomous vehicle driving in an autonomous mode, therefore, it is evident that the controller controls the operations of the autonomous vehicle), by a vehicle controller of a vehicle (Fig. 3 elements 202, 301-311), the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); obtaining, by a payment terminal, vehicle identification information (e.g., “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode”, therefore, it is evident that the VIN is used to identify the SDV) of the vehicle, and determining payment amount corresponding to the vehicle identification information (See Gordon, e.g.,  “if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, a toll booth, etc.) of that SDV. Similarly, if computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs.” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); sending, by the payment terminal, leaving indication information to the vehicle controller determining that the vehicle controller pays the payment amount (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).
          Gordon further teaches and controlling, by the vehicle controller, the vehicle to start moving in response to receiving the leaving indication information so that the vehicle leaves the payment position (See Gordon, e.g., “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). Gordon teaches “An SDV interrogation transceiver at a toll booth interrogates a driving mode module on an SDV. The SDV is capable of being operated in autonomous mode by an on-board SDV control processor”. Further, Gordon also teaches “…The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510. However, Gordon does not explicitly teach wherein the vehicle identification information corresponds to a weight of the vehicle, or a driving mileage of the vehicle; invoking, by the vehicle controller, a third-party payment software to pay the payment amount.
                    In an analogous field of endeavor, BOWEN teaches wherein the vehicle identification information corresponds to a weight of the vehicle or a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, therefore, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage”, of ¶ [0075], Fig. 2 elements 202-222).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon by adding the above features, as taught by BOWEN, so as to enhance tolling system.
                    The combination of Gordon, BOWEN teaches everything claimed as implemented above. However, the combination of Gordon, BOWEN does not explicitly teach invoking, by the vehicle controller, a third-party payment software to pay the payment amount.
                    In an analogous field of endeavor, WUNDERLICH teaches invoking, by the vehicle controller (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…” of Fig. 1 element 26, therefore, invoking), a third-party payment software (e.g., “…a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” of ¶ [0036]) to pay the payment amount (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Gordon, BOWEN by adding the above features, as taught by WUNDERLICH, so as to controlling travel more conveniently by implementing an enhanced toll system.

          Consider claim 2:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches wherein determining the payment amount corresponding to the vehicle identification information comprises: calculating, by the payment terminal, the payment amount corresponding to the vehicle identification information or obtaining, by the payment terminal, the payment amount corresponding to the vehicle identification information from a stored charging standard (See Gordon, e.g.,  “a weighted voting system is used to weight the various variables used in making the decisions regarding what toll charge to levy against SDVs. Such inputs may include: a history of accidents on a toll road for SDVs in autonomous mode compared to SDVs on the toll road in manual mode, a level of fuel usage/efficiency of SDVs in autonomous mode compared to SDVs on the toll road in manual mode, etc. Such weighted voting approaches may be characterized primarily by three aspects--the inputs (e.g., accident rates, fuel usage), the weights (e.g., weighting accident rates higher than fuel usage levels), and the quota (e.g., how many weighted inputs must be received in order to adjust the toll charge).”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 3:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches sending, by the payment terminal, information of the payment amount to the vehicle controller; and paying, by the vehicle controller, the payment amount automatically in response to receiving the information of the payment amount (See Gordon, e.g., “SDV 206 directly communicates with the toll booth server 208 and/or the toll road computer 210, which then communicate with the coordinating server 401, which may oversee the control and/or toll road billing of the SDV 202. In another embodiment however, the SDV 202 may communicate directly with the coordinating server 401, which then controls the activities of the toll road computer 210 and/or the toll booth server 208” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

          Consider claim 4:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 3. In addition, Gordon teaches wherein paying, by the vehicle controller, the payment amount automatically in response to receiving the information of the payment amount comprises controlling, by the vehicle controller, an on-board camera to scan a two-dimensional code (e.g., “…computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs. …” of Fig. 4 elements 202-210, 401) corresponding to the payment terminal (See Gordon, e.g.,  “This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 5:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches determining, by the payment terminal, that the vehicle controller pays the payment amount is performed in response to collecting the payment amount paid by the vehicle controller successfully (See Gordon, e.g., “…This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

         Consider claim 6:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches wherein obtaining, by the payment terminal, the vehicle identification information of the vehicle, comprises controlling, by the payment terminal, the sensor to scan a two-dimensional code or bar code on the vehicle (e.g., “…computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs. …” of Fig. 4 elements 202-210, 401), to obtain the vehicle identification information of the vehicle (See Gordon, e.g.,  “if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, a toll booth, etc.) of that SDV. Similarly, if computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs.” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

         Consider claim 7:
                  Gordon teaches a system for implementing vehicle automatic payment (See Gordon, e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs) of Abstract, ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), comprising a vehicle controller of a vehicle and a payment terminal, wherein the vehicle controller configured to: control (e.g., an autonomous vehicle driving in an autonomous mode, therefore, it is evident that the controller controls the operations of the autonomous vehicle) the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), and control the vehicle to start moving in response to receiving leaving indication information sent by the payment terminal so that the vehicle leaves the payment position (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); and the payment terminal configured to: obtain vehicle identification information of the vehicle, determine payment amount corresponding to the vehicle identification information (See Gordon, e.g.,  “if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, a toll booth, etc.) of that SDV. Similarly, if computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs.” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), and send the leaving indication information to the vehicle controller in response to determining that the vehicle controller pays the payment amount (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). Gordon teaches “An SDV interrogation transceiver at a toll booth interrogates a driving mode module on an SDV. The SDV is capable of being operated in autonomous mode by an on-board SDV control processor”. Further, Gordon also teaches “…The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 
                    In an analogous field of endeavor, BOWEN teaches wherein the vehicle identification information corresponds to a weight of the vehicle, or a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, therefore, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage”, of ¶ [0075], Fig. 2 elements 202-222).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon by adding the above features, as taught by BOWEN, so as to enhance tolling system.
                    The combination of Gordon, BOWEN teaches everything claimed as implemented above. BOWEN teaches “In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”. However, the combination of Gordon, BOWEN does not explicitly teach wherein the vehicle controller is configured to invoke a third-party payment software to pay the payment amount corresponding to the vehicle identification information.
                    In an analogous field of endeavor, WUNDERLICH teaches wherein the vehicle controller is configured to invoke (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…”, therefore, invoking) a third-party payment software (e.g., “…a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” of ¶ [0036]) to pay the payment amount corresponding to the vehicle identification information (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Gordon, BOWEN by adding the above features, as taught by WUNDERLICH, so as to controlling travel more conveniently by implementing an enhanced toll system.

          Consider claim 8:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 7. In addition, Gordon teaches wherein the payment terminal is configured to determine the payment amount corresponding to the vehicle identification information using: by calculating the payment amount according to the weight of the vehicle, or the driving mileage of the vehicle or obtain the payment amount corresponding to the vehicle identification information from a stored charging standard (See Gordon, e.g.,  “a weighted voting system is used to weight the various variables used in making the decisions regarding what toll charge to levy against SDVs. Such inputs may include: a history of accidents on a toll road for SDVs in autonomous mode compared to SDVs on the toll road in manual mode, a level of fuel usage/efficiency of SDVs in autonomous mode compared to SDVs on the toll road in manual mode, etc. Such weighted voting approaches may be characterized primarily by three aspects--the inputs (e.g., accident rates, fuel usage), the weights (e.g., weighting accident rates higher than fuel usage levels), and the quota (e.g., how many weighted inputs must be received in order to adjust the toll charge).”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). BOWEN also teaches that wherein the vehicle identification information corresponds to the weight of the vehicle, or a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, of ¶ [0075], Fig. 2 elements 202-222). The motivation is to enhance tolling system, and thereby, preserving the precious time of the passengers.

          Consider claim 9:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 7. In addition, Gordon teaches wherein the payment terminal is configured to send information of the payment amount to the vehicle controller (See Gordon, e.g., “SDV 206 directly communicates with the toll booth server 208 and/or the toll road computer 210, which then communicate with the coordinating server 401, which may oversee the control and/or toll road billing of the SDV 202. In another embodiment however, the SDV 202 may communicate directly with the coordinating server 401, which then controls the activities of the toll road computer 210 and/or the toll booth server 208” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); and the vehicle controller is further configured to pay the payment amount automatically receiving the information of the payment amount (See Gordon, e.g.,  “This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

          Consider claim 10:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 7. In addition, Gordon teaches wherein the payment terminal is further configured to keep an account of the payment amount in a bill corresponding to the vehicle identification information (See Gordon, e.g., “the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode. This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), or deduct the payment amount from an account of Electronic Toll Collection (ETC) system corresponding to the vehicle identification information after calculating the payment amount (See Gordon, e.g., “the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode. This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 11:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 7. In addition, Gordon teaches wherein the payment terminal is configured to obtain the vehicle identification information of the vehicle controlling the sensor to scan a two-dimensional code or a bar code (e.g., “…computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs. …” of Fig. 4 elements 202-210, 401)on the vehicle (See Gordon, e.g., “if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, a toll booth, etc.) of that SDV. Similarly, if computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs.” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 12:
                  Gordon teaches a vehicle controller of a vehicle (Fig. 3 element 303), comprising: a communication unit (Fig. 3 elements 202, 301-311) configured to receive and send information (See Gordon, e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs) of Abstract, ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); and a control unit configured to: control (e.g., an autonomous vehicle driving in an autonomous mode, therefore, it is evident that the controller controls the operations of the autonomous vehicle) the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).
                     Gordon teaches control the vehicle to start moving in response to receiving, through the communication unit, leaving indication information from a (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). Gordon further teaches “An SDV interrogation transceiver at a toll booth interrogates a driving mode module on an SDV. The SDV is capable of being operated in autonomous mode by an on-board SDV control processor”. Further, Gordon also teaches “…The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510. However, Gordon does not explicitly teach wherein the vehicle identification information corresponds to a weight of the vehicle, or a driving mileage of the vehicle
                    In an analogous field of endeavor, BOWEN teaches wherein the vehicle identification information corresponds to a weight of the vehicle, or a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, therefore, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage”, of ¶ [0075], Fig. 2 elements 202-222).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon by adding the above features, as taught by BOWEN, so as to enhance tolling system.
                    The combination of Gordon, BOWEN teaches everything claimed as implemented above. BOWEN teaches “In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”. However, the combination of Gordon, BOWEN does not explicitly teach pay payment amount automatically via invoking a third-party payment software to pay the payment amount in response to receiving, through the communication unit, information of the payment amount terminal.
                    In an analogous field of endeavor, WUNDERLICH teaches pay payment amount automatically via invoking (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…”, therefore, invoking) a third-party payment software (e.g., “…a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” of ¶ [0036]) to pay the payment amount in response to receiving, through the communication unit, information of the payment amount terminal (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Gordon, BOWEN by adding the above features, as taught by WUNDERLICH, so as to controlling travel more conveniently by implementing an enhanced toll system.

          Consider claim 14:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 12. In addition, Gordon teaches wherein the control unit is configured to control an on-board camera to scan a two-dimensional code (e.g., “…computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs. …” of Fig. 4 elements 202-210, 401) corresponding to the payment terminal (See Gordon, e.g.,  “This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 15:
                  Gordon teaches a payment terminal (Fig. 3 elements 202, 301-311), comprising: a processor configured to (See Gordon, e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs) of Abstract, ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); obtain vehicle (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); determine payment amount corresponding to the vehicle identification information (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510), and send leaving indication information to a vehicle controller of the vehicle determining that the vehicle controller of the vehicle pays the payment amount, wherein the vehicle controller of the vehicle is configured to control the vehicle to start moving in response to receiving the leaving indication information to leave the payment position (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 
                    Gordon further teaches wherein the processor is configured to keep an account of the payment amount in a bill corresponding to the vehicle identification information (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor…(for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle’s identification is known, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). However, Gordon does not explicitly teach wherein the vehicle identification information corresponds to a weight of the vehicle, or a driving mileage of the vehicle; wherein the processor is configured to keep an account of the payment amount in a bill corresponding to the vehicle identification information.
(See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, therefore, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage”, of ¶ [0075], Fig. 2 elements 202-222).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon by adding the above features, as taught by BOWEN, so as to enhance tolling system.
In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”. However, the combination of Gordon, BOWEN does not explicitly teach and wherein the processor is configured to determine that the vehicle controller of the vehicle pays the payment amount in response to collecting the payment amount paid by the vehicle controller of the vehicle via a third-party software successfully.
                    In an analogous field of endeavor, WUNDERLICH teaches and wherein the processor is configured to determine that the vehicle controller of the vehicle pays the payment amount (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…”, therefore, paying) in response to collecting the payment amount paid by the vehicle controller of the vehicle via a third-party software successfully (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the 

         Consider claim 16:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 15. In addition, Gordon teaches wherein the processor is configured to calculate the payment amount according to the weight of the vehicle, or the driving mileage of the vehicle or the processor is configured to obtain the payment amount corresponding to the vehicle identification information from a stored charging standard (See Gordon, e.g., “a weighted voting system is used to weight the various variables used in making the decisions regarding what toll charge to levy against SDVs. Such inputs may include: a history of accidents on a toll road for SDVs in autonomous mode compared to SDVs on the toll road in manual mode, a level of fuel usage/efficiency of SDVs in autonomous mode compared to SDVs on the toll road in manual mode, etc. Such weighted voting approaches may be characterized primarily by three aspects--the inputs (e.g., accident rates, fuel usage), the weights (e.g., weighting accident rates higher than fuel usage levels), and the quota (e.g., how many weighted inputs must be received in order to adjust the toll charge).”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). BOWEN also teaches that wherein the vehicle identification information corresponds to the weight of the vehicle, or a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…”, of ¶ [0075], Fig. 2 elements 202-222). The motivation is to enhance tolling system, and thereby, preserving the precious time of the passengers.

         Consider claim 18:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 15. In addition, ( See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). 

          Consider claim 19:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 15. In addition, Gordon teaches wherein the processor is configured to control the sensor to scan a two-dimensional code or bar code (e.g., “…computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs. …” of Fig. 4 elements 202-210, 401) on the vehicle to obtain the vehicle identification information of the vehicle (See Gordon, e.g., “if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, a toll booth, etc.) of that SDV. Similarly, if computer 101 is part of the toll road computer 210 or the toll booth server 208 shown in FIG. 2, then sensors 153 may be cameras, radar transceivers, radio frequency identifier (RFID) transceivers, etc. that allow the toll road computer 210 and/or the toll booth server 208 to identify oncoming vehicles, including SDVs.” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of BOWEN, and WUNDERLICH, and in further view of Wu.

          Consider claim 20:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 1. However, the combination of Gordon, BOWEN, and WUNDERLICH does not explicitly teach wherein obtaining, by the payment terminal, the vehicle identification information of the vehicle comprises: controlling, by the payment terminal, a sensor to take an image of the vehicle and performing image identification processing on the image to obtain the vehicle identification information of the vehicle.
(See Wu, e.g., “…If the electronic toll payment authorization is not transmitted to the inspection location 9 by the car, the license plate of the car will be recognized by the automatic photographing device and an image and a vehicle identification number of the car will be transmitted to the billing center 7 to be an evidence for processing a toll supplying...”, of ¶ [0013], Fig. 2 elements 1-12).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the combination of Gordon, BOWEN, and WUNDERLICH by adding the above features, as taught by Wu, so as to, expeditiously, identify the vehicle.

          Consider claim 21:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 7. However, the combination of Gordon, BOWEN, and WUNDERLICH does not explicitly teach wherein the payment terminal is configured to obtain the vehicle identification information of the vehicle using: control a sensor to take an image of the vehicle and perform image identification processing on the image.
          In an analogous field of endeavor, Wu teaches wherein the payment terminal is configured to obtain the vehicle identification information of the vehicle using: control a (See Wu, e.g., “…If the electronic toll payment authorization is not transmitted to the inspection location 9 by the car, the license plate of the car will be recognized by the automatic photographing device and an image and a vehicle identification number of the car will be transmitted to the billing center 7 to be an evidence for processing a toll supplying...”, of ¶ [0013], Fig. 2 elements 1-12).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the combination of Gordon, BOWEN, and WUNDERLICH by adding the above features, as taught by Wu, so as to, expeditiously, identify the vehicle.

          Consider claim 22:
                  The combination of Gordon, BOWEN, and WUNDERLICH teaches everything claimed as implemented above in the rejection of claim 15. However, the combination of Gordon, BOWEN, and WUNDERLICH does not explicitly teach wherein the processor is configured to control a sensor to take an image of the vehicle and perform image identification processing on the image to obtain the vehicle identification information of the vehicle.
          In an analogous field of endeavor, Wu teaches wherein the processor is configured to control a sensor to take an image of the vehicle and perform image identification processing on the image to obtain the vehicle identification information of the vehicle (See Wu, e.g., “…If the electronic toll payment authorization is not transmitted to the inspection location 9 by the car, the license plate of the car will be recognized by the automatic photographing device and an image and a vehicle identification number of the car will be transmitted to the billing center 7 to be an evidence for processing a toll supplying...”, of ¶ [0013], Fig. 2 elements 1-12).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the combination of Gordon, BOWEN, and WUNDERLICH by adding the above features, as taught by Wu, so as to, expeditiously, identify the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         Tanaka (US 20100325049 A1) teaches “A run efficiency measuring system measures both investment into a vehicle for run and actual run performance by the vehicle. The investment means cost of energy, toll, and budgeted time, while the actual run performance means travel distance and saved time. Run efficiency is calculated on the measurements separately by difference in driver, between toll run and free run, and in unit price of energy. The measurement is summarized every time when one of the differences occurs, or day changes, or predetermined travel distance has been run. Vehicle is in wireless communication with IC card type certificate integrated with credit card which is inserted into card slot of the vehicle to identify driver for the individual run efficiency calculation, authentication as qualified driver, and ETC payment. Run 

          Swett (US 5101200 A) teaches “A toll paying system for use with a vehicle passing through a fast lane, having a toll booth. The toll paying system comprises detection means, class determining means, a wallboard, and a vehicle having both a first processor and a transmitter; a toll booth having antenna means, a receiver, a second processor, and camera means. The detection means may be embodied as a plurality of light beams traversing the fast lane with a plurality of light beam detectors. The light beam detectors generate a detection signal in response to a vehicle crossing the light beams. In general, the detection means generates a detection signal in response to detecting the presence of the vehicle in the fast lane. The class determining means may be embodied as an apparatus which determines the class of vehicle passing through the fast lane. The class of vehicle may be a car, truck, or any other type of class desirable for classifying vehicles passing through the toll paying system. The wallboard displays a message including tag information, in response to receiving the detection signal from the detection means.”       

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/BABAR SARWAR/Primary Examiner, Art Unit 3667